DETAILED ACTION
	Claims 2, 5, 21 and 22 are cancelled. Claims 26-27 are new.  Claims 1, 3, 4, 6-20 and 23-27 are currently pending.  Claims 4, 9-20 and 23-25 are withdrawn.  Claims 1, 3, 6-8, 26 and 27 are currently under examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2022 has been entered.
 
Rejections Withdrawn
	The rejection under USC 103 over Gatenholm; Ricci and Nakagawa is withdrawn per applicant’s amendment to claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Sukul et al (European Polymer Journal, October 19, 2015, volume 73, pages 308-323) and Franco et al (Acta Biomaterials, 2010, volume 6, pages 218-228).  
In claim 27, the transition phrase of “consisting essentially of” will be read as “comprising” until it is indicated which prior art components would change the basic and novel 
	Sukul teaches a new hydrogel scaffold containing both osteoconductive and osteoinductive properties that was developed for enhanced bone regeneration (abstract).  Sukul teaches the hydrogel scaffolds were produced by combining an aqueous suspension of nanofibrillar cellulose (water with the nanofibrillar cellulose produces hydrogel), gelatin and beta-tricalcium phosphate (abstract and section 2.1 under Material and Methods).  Beta-TCP nanoparticles (in the nm size range) were added at a rate of 5% to the gelatin/nano-cellulose slurry to form a well-mixed slurry (section 2.1).   
	Although Sukul teaches that such a slurry with the ingredients can be formed, it moves to form the solid scaffolds rather than an ink, although the slurry before solidification would qualify as the form of an ink to make the scaffolds.  Although Sukul provides for adding beta-TCP nanoparticles at a rate of 5%, it does not indicate what the final concentration of beta-TCP nanoparticles are.  
	Franco also teaches materials to support bone regeneration (abstract).  Franco teaches ceramic based inks for robocasting of materials (abstract).  Franco teaches beta-tricalcium phosphate and B-TCP/HA (abstract).  Franco teaches the average particle size of beta-TCP being 1.6 microns and the average particle size of BCP being 0.6 microns (600 nm) (table 1).  Franco teaches concentrations of beta-TCP from 32.92 to 44.92% by volume (table 2).  
	One of ordinary skill in the art at the time of instant filing would have used Sukul’s slurry/suspension as an ink based on teachings of Franco, which indicates using such a formulation with calcium particles in this manner for bone regeneration materials.  One of ordinary skill in the art would have also considered using concentrations of the calcium particles .  

Claims 7 and 8 in addition to Claims 1, 3, 6 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Sukul et al (European Polymer Journal, October 19, 2015, volume 73, pages 308-323); Franco et al (Acta Biomaterials, 2010, volume 6, pages 218-228) and Armstrong et al. (Advanced Healthcare Materials, April 2016, volume 5, pages 1724-1730).  
Sukul and Franco teaches the claims as discussed above.
Sukul and Franco does not teach stem cells or osteoblasts in the ink.
Armstrong teaches 3d printing as a biofabrication strategy for engineering tissue constructs with physiological form and complexity (first paragraph on page 1724).  Armstrong teaches cellularized bioink with sodium alginate (another biopolymer) and human mesenchymal stem cells (second column of page 1724 and first column of page 1725).  Armstrong indicates that cells in the ink can differentiate into osteoblasts (page 1725).  Armstrong provides that nanofibrous cellulose increases the shear thinning of alginate gels (second column of page 1724).  
One of ordinary skill in the art at the time of at instant filing would have included mesenchymal stem cells and osteoblasts in 3d printing inks and biomaterials for repairing bone by the teachings of Armstrong into materials for repairing bone by the teachings of Sukul and Franco with the reasonable expectation of the additive reparative values of these cells to the material.  

Claim 26 in addition to Claims 1, 3, 6 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Sukul et al (European Polymer Journal, October 19, 2015, volume 73, pages 308-323); Franco et al (Acta Biomaterials, 2010, volume 6, pages 218-228) and Li et al. (Abstract, Rheological properties and 3d printability of alginate-based hydrogels for biofabrication, 10th World Biomaterials Congress, Montreal, Canada, published March 2016).
Sukul and Franco teaches the claims as discussed above.  Sukul teaches 0.5% w/v nanofibrillar cellulose mixed with a gelatin solution at a 50:50 ratio, which provides for 0.25% w/v of nanofibrillar cellulose (section 2.1 of Sukul).  
Sukul and Franco does not teach the percentage of nanofibril cellulose and alginate of claim 26.
Li teaches an alginate composition for bioprinting scaffolds that are similar to biological tissues (abstract).  Li teaches 2 wt% alginate for forming solid-like hydrogels (abstract).  Thus, alginate is recognized as acceptable for bioprinting biomaterials.
One of ordinary skill in the art at the time of instant time of filing would have added 2% alginate along with 0.25% of nanofibrillar cellulose in making a suitable bioink for printing of biological tissues by the combined teachings of the prior art.   This would provide for 2.25% of alginate and nanofibrillar cellulose in a bioink formulation.  There would be a reasonable expectation of success in the bioink being functional for printing biomaterials as these are suitable materials for bioprinting/creating biological-based materials like those that help repair bone.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK V STEVENS/Primary Examiner, Art Unit 1613